Citation Nr: 1228472	
Decision Date: 08/17/12    Archive Date: 08/21/12

DOCKET NO.  12-13 755	)	DATE
	)
	)


THE ISSUE

Whether a May 21, 1976 decision of the Board of Veterans' Appeals denying a claim for service connection for bilateral defective visual acuity should be revised or reversed due to clear and unmistakable error (CUE).

[A separate Board decision addresses the issue of whether new and material evidence has been received to reopen a claim for service connection for bilateral defective visual acuity.] 


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel



INTRODUCTION

The Moving Party served on active duty from October 1952 to August 1957.

This matter is before the Board of Veterans' Appeals (Board) as an original action on the motion that alleges CUE in a May 21, 1976 Board decision, which denied service connection for bilateral defective visual acuity.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a May 21, 1976 decision, the Board denied a claim for service connection for bilateral defective visual acuity.

2.  The correct facts, as they were known at the time of the May 21, 1976 decision were before the Board, and the statutory or regulatory provisions extant at the time, were correctly applied. 


CONCLUSION OF LAW

The Board's May 21, 1976 decision, denying service connection for bilateral defective visual acuity, was not clearly and unmistakably erroneous.  38 U.S.C.A. 
§ 7111 (West 2002); 38 C.F.R. §§ 20.1400-1411 (2011).




(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The  Moving Party alleges there is CUE in the Board's May 21, 1976 decision, which denied his claim for service connection for bilateral defective visual acuity.  

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  See also 38 C.F.R. § 20.1411 (2011) (obligations imposed by other statutes listed are not applicable to motions to revise or reverse Board decisions). 

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) [and the implementing regulation, 38 C.F.R. § 3.102] does not apply to a motion to reverse or revise a Board decision due to CUE.  38 C.F.R. § 20.1411(a).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.   38 C.F.R. § 20.1403(b)(1).  

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).  Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).

Historically, the Moving Party filed a claim in October 1974 for entitlement to service connection for an "eye condition."  His claim was initially denied by the RO's March 1975 rating decision, but appealed to the Board.  The NPRC indicated his service records were destroyed in a 1973 fire.  However, a copy of a single service treatment record, dated on March 19, 1956, from the Army Hospital at Fort Knox, Kentucky, was subsequently submitted, which diagnosed poor vision in the left eye and provided a physical profile to limit duties that required good bilateral vision.  The Board remanded the claim in September 1975 to obtain any other available service treatment records, especially any concerning the Moving Party's documented eye treatment in 1976.  The NPRC found no other service treatment records.  The claim was returned to the Board.

At issue here, the Board's May 21, 1976 decision then denied the claim for service connection for bilateral defective visual acuity.  The evidence before the Board at that time included personal statements and several private and VA post-service treatment records.  VA treatment records, for a hospitalization dated in April to May 1973, noted a variable visual field abnormality.  A private treating physician, Dr. H.R.C., examined the Moving Party in December 1973, finding impaired visual fields and visual acuity of 20/400 in each eye, uncorrected, but unable to improve with lenses; and diagnosed him with bilateral optic atrophy and macular disease, that is not improved by glasses or surgery.  A subsequent letter from Dr. H.R.C., dated in February 1975, also found that the Moving Party had limited light perception in the right eye and was blind in the left eye; and remarked that the cause of his blindness was unknown.  An April 1975 VA examination diagnosed the Moving Party with bilateral defective vision, due either to cerebral disease or to hysteria.  The examiner also observed that optic atrophy and macular disease were not found in either eye.  A September 1975 private ophthalmology consult by Dr. R.K. noted his complaint of progressive vision loss and observed he had suspect glaucoma.  Subsequently, he was hospitalized in November 1975 for complaints of blindness in his left eye and decreased visual acuity in his right eye, and diagnosed with "decreased visual acuity-etiology unknown" and "mild left hemiparesis, secondary to cerebrovascular accident."

The Moving Party also gave a sworn November 1975 deposition to a VA field examiner, in which he reported first having eye trouble in 1953, after basic training.  His problems involved watering eyes, double vision and "dancing dots."  He added that he was provided eye glasses by the Fort Knox Army hospital in 1954 or 1955, before he was given the physical profile on file.

At his March 1976 Travel Board hearing, he denied any eye trouble before service and reasserted that he had first eye disability symptoms in late 1953.  He added that he experienced headaches and blurry vision beginning in service, and progressively worsening symptoms since then.  Hearing Transcript (T.) at 4, 7.  He specifically denied that he had any injuries before or during service to the head or eyes.  T. at 7. He also submitted two lay statements from fellow soldiers, one indicating worsening visual problems since 1953 and the other denying that the Moving Party had visual impairment as a child.

The Board's May 1976 denial emphasized that the cause of his then-present visual loss was uncertain, even following post-service medical studies of record.  Also, his condition was noted to defy precise classification and not have a pathological basis.  It is noteworthy that the Board acknowledged he had some visual trouble in the 1950s while in service, and attributed those in-service vision troubles to either a manifestation of refractive error (a developmental abnormality) and/or an unrelated eye condition, acute and transitory.  The decision made three important findings of fact:  (1) the Moving Party did not have a persistent, uncorrectable visual defect during active duty; (2) many years after service, he began to have serious difficulties with his vision, particularly in the left eye; and (3) at the time of the decision, he had become visually handicapped to a severe degree and the cause was unclear.  The Board concluded that, notwithstanding the lack of service treatment records, "the Veteran's present blindness, however caused, cannot be traced to his active service."  Thus, the Board's May 1976 decision found his in-service indications of refractive error were unrelated to the post-service blindness.  

The Board appropriately notified the Moving Party of that decision.  At the time of that Board decision, there was no possibility of any further appeal since the U.S. Court of Appeals for Veterans Claims (Veterans Court) did not yet exist.  The Court came into existence some years later, in 1988.  Therefore, that May 1976 Board decision became final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2011).  

On review of his personal statements, it appears the Moving Party might be alleging CUE in a general sense, indicating that the Board did not fulfill its duty to assist him by obtaining all available service treatment records, such as unit morning reports and Army hospitalization records, as well as VA outpatient treatment records from the Richmond VA Medical Center from 1957 to 1973.  Such a contention is simply not tantamount to CUE, however.  As stated, the VA Secretary's failure to fulfill the duty to assist does not constitute CUE, as provided under 38 C.F.R. § 20.1403(d).   Therefore, the Board finds no indication that the correct facts, as they were known at the time of the May 21, 1976 decision, were not properly before the Board.  

As a threshold matter, the Board finds that other arguments advanced by the Moving Party allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  In the March 2012 informal hearing presentation, his representative argued two specific theories of CUE in the Board's May 21, 1976 decision. 

First, the representative argues that the Board's May 1976 decision made a legally impermissible finding that the Moving Party had refractive error in-service.  In particular, he alleges that the latter finding is a medical conclusion that the VA was not justified in making, citing Colvin.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  

Second, the representative argues that the Board failed to consider and/or apply the presumption of soundness under 38 C.F.R. § 3.304(b) to his vision.  So, the Moving Party should have been accorded the presumption of 20/20 vision upon entry into service.  That is, because his service treatment records were destroyed in the National Personnel Records Center's 1973 fire, there was no evidentiary basis for the Board to rebut the presumption of soundness for his vision.  Had the presumption of soundness had been properly applied, it is argued that the single available service treatment record, which shows poor vision in the left eye in March 1976, would have then been considered as an initial manifestation of any chronic ocular disability.  

Here, the Board finds the evidence does not show that the statutory or regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a).  In making this determination, the Board considers the law in effect at the time of the May 1976 decision.  38 C.F.R. § 20.1403(b)(1).

Initially, the Board notes that at the time of the May 1976 decision, the Board was not precluded from relying upon its own medical judgment to support its conclusions.  In particular, it was entirely permissible at the time of the May 1976 decision for the Board to make a finding that the Moving Party had refractive error that manifested during service, even if the only STR from that period (dated in March 1976) merely indicated "poor vision in left eye."  Indeed, the Board stated that "[h]is recent statements about the beneficial effects of eyeglasses shortly during and shortly after service indicate the presence then of refractive error.  (His visual defect was evidently correctable.)"

A Medical Member of the Board participated in the May 21, 1976 decision and was a signatory to this determination.  The signatures signified the medical member's agreement with the conclusions reached in the decision.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision in relying on its own medical judgment).  So, it cannot be said that all the evidence of record supported the moving party's position.  The opinion that the evidence was insufficient to establish service connection for bilateral defective visual acuity in May 1976 was supported by the medical member of the panel and the Board was entitled to rely on the medical judgments of the medical members in deciding the appeal.

As mentioned, the Moving Party also alleges that the presumption of soundness, or 20/20 vision at entrance, was warranted by the Board's May 1976 decision, such that the decision failed to correctly apply regulatory provision 38 C.F.R. § 3.304(b).  The decision does not specifically discuss the presumption of soundness or whether the Moving Party had 20/20 vision at entrance.  However, the Board's decision did observe the possibility he had a developmental abnormality of refractive error that manifested during service in the 1950s.  

It does not appear that the Board specifically considered the applicability of § 3.304(b) in the May 1976 decision.  There was no need for the Board to do so.  Rather, the Board was entirely within its realm of authority to consider refractive error as a developmental defect, implicitly under other applicable VA regulatory provisions extant at the time, namely 38 C.F.R. §§ 3.303(c) (last revised on February 24, 1961, see 26 FR 1561, 1580) and 4.9 (last revised on March 10, 1976, see TS 17; Ref: 41 FR 11292).  Indeed, the law provides that refractive error of the eyes is a developmental defect and not a disease or injury within the meaning of applicable legislation for compensation purposes and, therefore, generally cannot be service connected as a matter of express VA regulation.  In the absence of superimposed disease or injury, service connection is not granted for refractive error of the eyes, even if visual acuity decreased in service.  38 C.F.R. §§ 3.303(c), 4.9.  

As such, the Board did not commit CUE by either finding that the Moving Party had refractive error that manifested during service, or by observing it was a developmental abnormality.  The Board merely weighed the evidence of record and applied the applicable and correct statutory and regulatory authorities.  Such does not rise to the level of CUE.


In light of the foregoing, the Board finds that the Moving Party has not established that the correct facts, as they were known at the time, were not before the Board on May 21, 1976.  Also, he has not shown that, but for incorrect application of statutory or regulatory provisions, the outcome of the claim would have been manifestly different. 

For these reasons and bases, the Board finds that the Moving Party, has not demonstrated grounds for revision or reversal of the Board's May 1976 decision on the basis of CUE.  38 U.S.C.A. § 7111; 38 C.F.R. §§ 20.1400-1411.  His motion is denied.


ORDER

The motion to revise or reverse the May 21, 1976 Board decision, based upon CUE in the denial of service connection for bilateral defective visual acuity, is denied.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals 
Department of Veterans Affairs



